OPINION — AG — (1) THE PROVISIONS OF 62 O.S. 1961 310.2 [62-310.2], THAT NO INDEBTEDNESS FOR ANY PURPOSE SHALL BE INCURRED IN EXCESS OF THE APPROPRIATION FOR THAT PURPOSE DOES INCLUDE THE MILEAGE EARNINGS OF THE SHERIFF AND HIS DEPUTIES EXCEPT WHERE SUCH MILEAGE EXPENSE IS INCURRED IN THE PERFORMANCE OF MANDATORY DUTIES OF THEIR OFFICES. (2) WHEN SUFFICIENT FUNDS EXIST IT IS THE DUTY OF THE COUNTY EXCISE BOARD TO MAKE AN APPROPRIATION TO MEET THE TRAVEL EXPENSE INCURRED BY THE SHERIFF AND HIS DEPUTIES ACCORDING TO 19 O.S. 1965 Supp., 180.43 [19-180.43](A) (3) WHERE A SHERIFF OR HIS DEPUTY IN THE NECESSARY PERFORMANCE OF DUTIES IMPOSED UPON HIM BY THE STATE IN WHICH HE HAS NO DISCRETION INCURS MILEAGE EXPENSE AS PROVIDED IN 19 O.S. 1965 Supp., 180.43 [19-180.43](A), IN EXCESS OF THE AMOUNT APPROPRIATED FOR THAT PURPOSE HE HAS NOT THEREBY VOLUNTARILY INCURRED AN INDEBTEDNESS, CLAIM OR OBLIGATION IN EXCESS OF THE APPROPRIATION AVAILABLE WHICH SHALL CAUSE FORFEITURE AND REMOVAL FROM OFFICE AS PROVIDED IN 62 O.S. 1961 310.3 [62-310.3] (4) WHEN THE SHERIFF OR HIS DEPUTY INCURS MILEAGE EXPENSE IN THE PERFORMANCE OF THE MANDATORY DUTIES OF HIS OFFICE IN EXCESS OF THE APPROPRIATION FOR THAT PURPOSE, IT IS THE DUTY OF THE EXCISE BOARD TO MAKE SUPPLEMENTAL APPROPRIATIONS WHEN FUNDS EXIST AND THAT IN ANY EVENT THE COUNTY IS LIABLE FOR SUCH EXPENSE. (5) MILEAGE TRAVELED IN THE COUNTY WHILE INVESTIGATING COMPLAINTS OF CRIMINAL VIOLATIONS MADE  TO THE SHERIFF OR DEPUTY SHERIFF MAY BE PAID WHEN THE COUNTY ATTORNEY HAS NOT ORDERED SUCH INVESTIGATION PROVIDED THE COUNTY ATTORNEY SUBSEQUENTLY APPROVES THE CLAIM FOR MILEAGE EXPENSE. THE SHERIFF OR DEPUTY SHERIFF MAY BE PAID FOR MILEAGE TRAVELED IN SERVING OR ENDEAVORING TO SERVE ANY WRIT, WARRANT, ORDER, PROCESS OR COMMAND EVEN IF THE COUNTY ATTORNEY DOES NOT SO ORDER AND WITHOUT APPROVAL OF THE CLAIM FOR SUCH MILEAGE EXPENSE BY THE COUNTY ATTORNEY. CITE: OPINION NO. 63-487, 19 O.S. 1965 Supp., 180.43 [19-180.43](A), 62 O.S. 1961 310.3 [62-310.3], 62 O.S. 1961 310.2 [62-310.2], ARTICLE X, SECTION 26, OPINION NO. 63-354 (PENN LERBLANCE)